 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 DEAN KROGSTAD,                                         Case No.: 2:16-cv-00465-APG-CWH

 4          Plaintiff                                          Order for Status Report

 5 v.

 6 NATIONWIDE BIWEEKLY
   ADMINISTRATION, INC., et al.,
 7
        Defendants
 8

 9         IT IS ORDERED that on or before February 28, 2019, the parties shall file a joint status

10 report regarding what, if anything, remains of this case.

11         DATED this 6th day of February, 2019.

12

13
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
